Title: To Thomas Jefferson from Charles Willson Peale, 23 April 1805
From: Peale, Charles Willson
To: Jefferson, Thomas


                  
                     Dear Sir
                     
                     Museum April 23d. 1805.
                  
                  Your Model for a very small Polygraph is now before me, to give a proper answer on it, I must first make some machinery to try if it is possible to write to the bottom of 8. vo Paper, and then find room within the Gallows when put down with said machinery. At present it really appears to be impossible for want of height in the perpendicular as well as lengths of the horizontals. however it is deserving trial, which shall be done without delay.
                  I write this letter with a size that pleases me, for although it is only one Inch longer than the Polygraph you have returned with your Model, yet I can write with ease the whole of this page without mooving the Paper.
                  This I am enabled to do by making the Pen-bar longer than is usial with such parallels, thus, [GRAPHIC IN MANUSCRIPT] giving 2 Inches greater length to the left hand Pen, which additional length does not prevent the Machinery being put as before. The distance between these Pens is 7½ In. Post paper one Sheet laid on the other a good margin distance, exactly extends to the extreme edges of the board I write on, and this my guide for placing the Paper. It is my Son Rembrandts 2d. invention, and much more agreable than that of placing the Paper diagonally to only write one half the page and then mooving it write the other half.
                  I am still unable to determine whether I can go to France this Spring greatly as I wish it, and important as it appears to me in affording such an extensive opportunity of advancing the interests of the Museum.
                  It may happen that my Son Rembrandts service on some occasion abroad may be acceptable, in which case, I would be glad he could accompany me, a short residence in France, or Itally would greatly improve him & certainly would enhance his reputation. Knowing your wish to encourage young men of Genius, I take the liberty of bringing my Son into your notice and remembrance.
                  Mr. Pinchon will I fear go too soon, if his being a Frenchman is not an exception, it would certainly be a good opportunity. If I can manage some of my family concerns, I mean to make this voiage as soon as possible, in which case I shall give you the earliest notice.
                  As the Polygraph you return, by way of Richmond, is more convenient in the Drawers, it certainly will be best that I should fit the machinery to it for your use, more especially as I hope to execute it better than that which was intended for Mr. Beckley. I shall write more fully after I have made tryal on the Model—yours affectionately
                  
                     C W Peale
                     
                  
               